Citation Nr: 0429884	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-43 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement an increased rating for degenerative joint 
and disc disease of the lumbar spine, currently evaluated as 
60 percent disabling.  

2.  Entitlement to an increased rating for right shoulder 
bursitis and capsulitis, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for left shoulder 
bursitis and capsulitis, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for hallux valgus of 
the right foot, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for hallux valgus of 
the left foot, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to May 
1989.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case in March 
2004.  


FINDINGS OF FACT

1.  The degenerative joint and disc disease of the lumbar 
spine is manifested by pronounced intervertebral disc 
syndrome and residuals of compression fracture without cord 
involvement or the need for bedrest or long leg braces, and 
without indication of ankylosis.  

2.  The right shoulder bursitis and capsulitis is manifested 
by flexion at the shoulder level.  

3.  The left shoulder bursitis and capsulitis is manifested 
by flexion at the shoulder level or not more than midway 
between the shoulder and the side.  

4.  The right knee disability is manifested by moderate 
instability and a loss of approximately 30 degrees flexion.  

5.  The left knee disability is manifested by moderate 
instability and a loss of approximately 30 degrees flexion.  

6.  Hallux valgus of the right foot is manifested by not more 
than moderate impairment.  

7.  Hallux valgus of the left foot is manifested by not more 
than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
joint and disc disease of the lumbar spine, currently 
evaluated as 60 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5285 to 5295 (1993 to 
2003); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  

2.  The criteria for an increased rating for right shoulder 
bursitis and capsulitis, currently evaluated as 20 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Code 
5201 (2004).  

3.  The criteria for an increased rating for left shoulder 
bursitis and capsulitis, currently evaluated as 20 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Code 
5201 (2004).  

4.  The criteria for an increased rating for right knee 
arthritis, currently evaluated as 20 percent disabling, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2004).  

5.  The criteria for a 10 percent evaluation for limitation 
of motion due to arthritis of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.71, 4.71a, Diagnostic Code 5003 (2004).  

6.  The criteria for an increased rating for left knee 
arthritis, currently evaluated as 20 percent disabling, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2004).  

7.  The criteria for a 10 percent evaluation for limitation 
of motion due to arthritis of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.71, 4.71a, Diagnostic Code 5003 (2004).  

8.  The criteria for an increased rating for hallux valgus of 
the right foot, currently evaluated as 10 percent disabling, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Code 5284 
(2004).  

9.  The criteria for an increased rating for hallux valgus of 
the left foot, currently evaluated as 10 percent disabling, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Code 5284 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in the 
early 1990s, and there is no issue as to provisions of forms 
or instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
No. 01-944, U.S. Vet. App. (June 24, 2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim and he disagreed 
with the ratings assigned by the RO to the service-connected 
disabilities, the RO sent him a June 1996 statement of the 
case and a November 2001 supplemental statements of the case 
that listed the evidence considered, the applicable law and 
rating criteria, and the reasons for the decision.  The 
Board, in March 2004, remanded the case for additional 
evidentiary development; the appellant was provided with a 
copy of the remand directives, thereby informing him of the 
evidence the Board determined was necessary to substantiate 
the claims.  After completion of the remand directives, the 
RO issued a June 2004 supplemental statement of the case.  
The RO also informed the appellant by letters in November 
2001 and March 2004 of the evidence of record, the evidence 
still needed to substantiate the claim, the evidence VA would 
obtain, and the action required of the appellant in helping 
to substantiate the claim.  By a May 2003 letter, the Board 
notified the appellant of a change in the law and regulation 
concerning rating intervertebral disc syndrome.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representative.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in March 
1992, March and 1994, November 1995, December 1999, January 
2003, and May 2004.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  



II.  Analysis

Generally applicable law and regulation

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Lumbar spine degenerative disease in excess of 60 percent

VA examination in March 1994 showed severe degenerative 
anterior spondylosis with a history of compression fracture 
while lifting heavy weights in service.  He complained of 
locking of the spine, inability to bend, back pain, and 
frequent falls.  Examination revealed tenderness, bulging of 
the superior aspect of the right sacroiliac joint, and 
degenerative disease.  

VA examination in November 1995 revealed a diagnosis of 
chronic low back pain syndrome, spondylolysis, and 
degenerative joint disease of the lumbar spine.  There was 
pain on movement, diminished sensation, and numbness of the 
feet.  

VA examination in December 1999 showed diagnoses of 
degenerative joint disease of the lumbar spine.  There was 
mild objective evidence of painful motion on all movements of 
the lumbar spine.  The appellant reported being treated once 
in July 1999 with anti-inflammatory medications for a period 
of flare up.  When asked about additional limitation of 
motion or functional impairment during flare ups, he referred 
to two to three occasions per month of severe low back pain 
for which he required medication and complete bedrest for two 
days.  It was noted he needed crutches for long distance 
walking.  He reported not working since 1991.  

VA peripheral nerves examination in January 2003 indicated 
the appellant required assistance in dressing and diagnosed 
degenerative joint and disc disease of the lumbar spine with 
spinal canal stenosis.  The examiner referenced a private 
April 2001 magnetic resonance image showing extensive 
degenerative changes of the lumbar spine.  There was no 
discussion of the severity of any incapacitating episodes.  

VA examination in May 2004 indicated the appellant had 
constant and severe low back pain with radiation associated 
with numbness in the legs initiated by standing, bending, or 
grabbing.  He had experienced six or seven occasions of 
flare-ups that functionally limited him for more than a day.  
He used assistive devices for mobility, including a cane and 
crutches, though not a lumbar brace.  The appellant reported 
two falls in the previous year, without need for a visit to a 
physician.  In daily living, the appellant was independent in 
eating and toileting.  For grooming, bathing, and dressing, 
he required another's assistance.  He could drive less than 
one hour and could not exercise or walk more than 15 minutes.  
The examiner reported objective evidence of painful motion, 
mainly difficulty grabbing objects, bending, and standing.  
X-rays revealed degenerative spondylotic changes of the 
thoracolumbar spine and degenerative disc disease.  The 
diagnosis was degenerative joint and disc disease of the 
lumbar spine.  

The appellant's low back disability has been assigned a 60 
percent evaluation pursuant to the criteria of Diagnostic 
Code 5293 for intervertebral disc syndrome.  When the rating 
was initially assigned, the criteria provided for a maximum 
60 percent evaluation based on pronounced disability.  A 
higher evaluation might only have been assigned using other 
alternative criteria, such as that for residuals of a 
fractured vertebrae with cord involvement and the need for 
bedrest or long leg braces under Diagnostic Code 5285, or 
that for complete bony fixation (or ankylosis) of the lumbar 
spine at an unfavorable angle under Diagnostic Code 5286.  
38 C.F.R. § 4.71a (1993 to 2003); see Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (ankylosis is the immobility and 
consolidation of a joint).  Review of the medical evidence, 
including the most recent VA examination in May 2004, 
revealed a history of compression fracture, but without cord 
involvement or the need for bedrest or long leg braces.  The 
evidence also did not reveal the presence of ankylosis.  
Therefore, an evaluation in excess of 60 percent using that 
criteria is not warranted.  

The Board has considered the evidence of painful motion and 
functional impairment of the lumbar spine.  See 38 C.F.R. §§ 
4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The appellant is currently at the maximum evaluation for the 
disability and, even with painful motion and functional 
impairment, a higher evaluation is not available under 
Diagnostic Code 5293.  See Johnston v. Brown, 10 Vet. App. 
80, 85-86 (1997).  

The criteria for evaluating intervertebral disc syndrome were 
recently amended as of September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (2004)).  Other more recent regulatory changes, 
effective on September 26, 2003, also affected the way 
intervertebral disc syndrome is evaluated.  The applicable 
reference has been renumbered, from Diagnostic Code 5293 to 
Diagnostic Code 5243.  The criteria, though, did not undergo 
any substantive changes; only a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.  

Where governing law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); see also Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  VA should first determine whether 
the revised version is more favorable to the claimant.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of the new regulation can be no earlier 
than the effective date of the change.  VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004).  

Under the new general rating formula for diseases and 
injuries of the spine for Diagnostic Codes 5235 to 5242, a 
100 percent evaluation may be assigned for unfavorable 
ankylosis of the entire spine with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The criteria also provides for evaluations at or 
below 50 percent disabling, which will not be considered in 
this claim as these ratings would be less than the 60 percent 
he is already assigned.  As noted above, however, the medical 
evidence does not reveal ankylosis of the lumbar spine that 
would warrant application of a 100 percent rating using this 
criteria.  

The revised criteria of Diagnostic Code 5243 provided for the 
evaluation of intervertebral disc syndrome (pre-operatively 
or post-operatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An incapacitating episode 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  At most, 
however, this criteria provides for a maximum evaluation of 
60 percent.  As the disability is already assigned a 60 
percent evaluation, a higher schedular evaluation is not 
appropriately assigned.  

There are indications in the evidence cited above of painful 
motion and functional impairment of the lumbar spine.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca.  As the appellant is 
currently at the maximum evaluation for the disability, a 
higher evaluation is not available under Diagnostic Code 5293 
even with painful motion and functional impairment.  See 
Johnston, 10 Vet. App. at 85-86.  

In sum, the only diagnostic criteria pertaining to spinal 
disorders providing a rating higher than 60 percent do not 
apply to the appellant's service-connected disorder because 
he does not have those conditions.  Accordingly, the 
preponderance of the evidence is against assignment of an 
increased disability rating for the service-connected back 
disorder.  The regulations establish disability ratings that 
are intended to compensate for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  The appellant has symptomatology 
indicative of functional loss and painful motion.  Without 
ankylosis of the lumbar spine, though, or residuals of a 
fracture of the vertebra requiring the use of a brace or with 
cord involvement or requiring bedrest or the use of long leg 
braces, the evidence does not support a schedular disability 
rating higher than 60 percent.  As the appellant does not 
meet this criteria and there is no reasonable doubt that 
could be resolved in his favor, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim.  

Left and right shoulder bursitis and capsulitis, each in 
excess of 20 percent 

The appellant's left and right shoulder disabilities are 
rated pursuant to the criteria of Diagnostic Code 5201 for 
limitation of motion of the arm, which provides for ratings 
based on the following criteria: 

Major Extremity	Minor Extremity

At shoulder level			20%			20%
Midway between side and 
	shoulder level		30%			20%
To 25° from side			40%			30%

The normal range of motion for a shoulder is from zero 
degrees extension (arm at the side) to 180 degrees flexion 
(arm directly overhead), with 90 degrees being the arm 
extended directly to the front.  38 C.F.R. § 4.71, Plate I 
(2004).  

VA examination in October 1994 revealed bilateral shoulder 
flexion to 110 degrees.  VA examination in November 1995 
showed such flexion to 102 degrees in the right shoulder and 
to 110 degrees in the left shoulder.  VA examination in 
December 1999 found right shoulder flexion to 105 degrees and 
left shoulder flexion to 110 degrees.  VA examination in May 
2004 reported right shoulder flexion at 90 degrees and left 
shoulder flexion at 50 degrees.  This examination also 
reported the appellant was right-hand dominant.  

The results recorded in October 1994, November 1995, December 
1999, and May 2004 indicate normal right shoulder extension 
and flexion above the shoulder level, thereby corresponding 
to a 20 percent evaluation.  The examinations in October 
1994, November 1995, and December 1999 revealed similar 
findings for the left shoulder, thereby corresponding to a 20 
percent evaluation for that shoulder as well.  The My 2004 
examination, though, showed a greater loss of flexion, at 50 
degrees, which is below the shoulder level and likely at the 
midway point between the side and the shoulder level.  In 
either case, the rating for this left, non-dominant extremity 
is 20 percent disabling.  Flexion at 50 degrees is not, 
however, consistent with 25 degrees from the side, which 
might have supported a higher evaluation for the left 
shoulder.  The Board has considered the evidence of painful 
motion and functional impairment of both shoulders.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca, 8 Vet. App. at 206  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claims of entitlement to evaluations 
in excess of 20 percent for left and right shoulder bursitis 
and capsulitis.  

Left and right knee arthritis, each in excess of 20 percent

In evaluating the service-connected left and right knee 
disabilities, the RO has assigned 20 percent evaluations for 
each disability since the date of claim.  Pursuant to the 
criteria of Diagnostic Code 5257 for impairment of the knee, 
a 10 percent evaluation may be assigned where the evidence 
shows slight recurrent subluxation or lateral instability, a 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a (2004).  As this 
criteria is not predicated on loss of range of motion, an 
analysis of the impact of pain and functional loss is not 
warranted.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The evidence of record, though, reveals not more than 
moderate instability.  VA examination in March 1994 revealed 
indications of locking, and VA examination in October 1994 
noted severe bilateral medial knee instability, though no 
lateral instability.  VA examination in November 1995 
reported locking of the right knee and an electric sensation 
in the left knee, with complaints but no findings of 
swelling, crepitus, and medial and lateral instability.  
Despite these findings, the VA examination in December 1999 
revealed no episodes of dislocation or recurrent subluxation.  
VA examination in May 2004 also reported the appellant's 
complaints of constant, severe electric-type right knee pain 
for which he used a brace constantly.  These findings are 
indicative of moderate instability.  A higher evaluation is 
not warranted in light of the lack of any documented episodes 
of dislocation or instability, despite use of a brace.  Thus, 
an evaluation in excess of 20 percent is not warranted 
pursuant to the criteria of Diagnostic Code 5257.  As the 
criteria of Diagnostic Code 5257 are not predicated on loss 
of range of motion, an analysis of the impact of pain and 
functional loss is not necessary when employing that 
criteria.  Johnson, 9 Vet. App. at 11.  

The disability might alternatively be evaluated under the 
criteria of Diagnostic Code 5003 for arthritis and the more 
specific criteria for each joint affected, in this case 
Diagnostic Code 5260 for limitation of flexion or Diagnostic 
Code 5261 for limitation of extension.  The criteria of 
Diagnostic Code 5003 governs evaluations for degenerative 
arthritis established by x-ray findings, which will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5260 and 5261).  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation may be assigned where 
evidence demonstrates flexion limited to 60 degrees.  For 
flexion limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a (2004).  Normal knee motion is from zero to 
140 degrees, essentially normal.  38 C.F.R. § 4.71 (2004).  

Here, the medical evidence does not reveal a loss of motion 
that would warrant an evaluation in excess of 10 percent.  VA 
examination in October 1994 showed motion of the right knee 
from -18 degrees extension to 135 degrees flexion, and motion 
of the left knee from -18 degrees extension to 110 degrees 
flexion.  VA examination in November 1995 noted right and 
left knee extension of -5 degrees and flexion of 130 degrees.  
VA examination in December 1999 found right knee motion from 
-15 degrees extension to 110 degrees flexion, and left knee 
motion from zero degrees extension to 110 degrees flexion.  
VA clinical records in October 2000 showed right knee 
extension at -15 degrees and flexion at 110 degrees.  VA 
examination in May 2004 noted right knee motion from -10 
degrees extension to 130 degrees flexion, and left knee 
motion from zero degrees extension to 130 degrees flexion.  
The normal range of motion is from zero degrees extension to 
140 degrees flexion, see 38 C.F.R. § 4.71 (2004), and these 
findings (no loss of extension or hyperextension of the knees 
and at most 30 degrees loss of flexion) do not correspond to 
even the noncompensable level of impairment under the 
criteria of Diagnostic Codes 5260 and 5261.  There is some 
limited motion, though, which (as it is noncompensable) 
warrants a separate 10 percent evaluation using the criteria 
of Diagnostic Code 5003.  When limitation of motion is 
noncompensable, a rating of 10 percent is applied to each 
joint affected, to be combined, not added under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a (2004).  

As this criteria for rating the left knee is predicated on a 
loss of motion, an evaluation of the disability in light of 
that criteria must consider whether there is additional 
functional loss due to pain on motion.  Weakness is 
considered as important as limitation of motion.  Any part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45 (2004); DeLuca, 8 Vet. App. at 204-07.  The rule against 
pyramiding, 38 C.F.R. § 4.14 (2004), does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The VA examinations in December 1999 and May 2004 noted mild 
evidence of pain on motion and no objective evidence of 
edema, weakness, redness, heat, or guarding of movement of 
the knees.  Despite these descriptions of the contended 
functional loss due to pain on use, the examination reports 
did not specifically identify what objectively demonstrated 
these findings.  The examiners' comments then are just that, 
comments, without objective findings in support of these 
conclusions.  Moreover, there was no specific reference to a 
loss of motion resulting from this contended functional loss 
that could be used in further rating the right and left knee 
disabilities under that criteria.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the left and right knee 
disabilities.  

Hallux valgus of the right foot and left foot, each in excess 
of 10 percent

VA examination in October 1994 revealed diagnoses of 
bilateral flat feet and bilateral feet hallux valgus 
deformity (bunions).  VA examination in November 1995 
indicated bilateral flat feet deformity and mild hallux 
valgus deformity.  

VA examination in December 1999 included diagnoses of mild 
bilateral feet hallux valgus deformities with fasciitis with 
a 10-degree valgus angulation mildly tender to palpation.  
There was 50 degrees dorsiflexion of the first 
metatarsophalangeal joints that was pain free.  The appellant 
reported no pain but referred to a moderate pressure 
sensation on bunions.  In the previous year, there were no 
visits to physicians.  He referred to six or seven flare-ups 
in the previous year that required rest for a day or two.  
There was no hammertoes, high arch, clawfoot, or other 
deformity, though there was bilateral flatfeet deformity.  

VA x-ray in May 2004 showed bilateral mild hallux valgus, 
early degenerative osteoarthritic changes of the right 
metatarsophalangeal joint, and talonavicular beaking medially 
with bony overgrowth in the left side.  VA examination that 
month indicated the appellant complained of on and off 
moderate to severe bilateral bunion pain associated with 
occasional electricity.  He reported not seeing a physician 
in the last year for the disability, though on four occasions 
he had flare ups of pain on the bunions that functionally 
impaired him for one day each.  He used orthopedic shoes on 
ambulation with good pain control.  The examiner indicated 
there was no objective evidence of painful motion, edema, 
instability, weakness, or tenderness on all movements of the 
great toe and ankle.  The bilateral hallux valgus deformity 
resulted in 20 degrees of angulation and active and passive 
dorsiflexion at 50 degrees, first metatarsophalangeal joints.  
The diagnoses included mild bilateral hallux valgus 
deformities with degenerative joint disease of the right 
metatarsophalangeal joint and talonavicular beaking with 
exostosis deformity (degenerative joint disease) on the left.  

The left and right foot disabilities are rated pursuant to 
the criteria of Diagnostic Code 5284 for other injuries to 
the foot: a 10 percent rating contemplates moderate 
impairment, a 20 percent contemplates moderately severe 
impairment, and a 30 percent rating contemplates severe 
impairment.  With actual loss of the use of the foot, a 40 
percent rating is applicable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2004).  The words "moderate," "moderately 
severe," and "severe" are not defined in Diagnostic Code 
5284.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decision is "equitable and just."  38 C.F.R. § 4.6 (2004).  

The VA examinations in October 1994 and November 1995 
revealed diagnoses of bilateral feet hallux valgus deformity, 
which the November 1995 examiner described as mild.  The VA 
examination in December 1999 again diagnosed mild bilateral 
feet hallux valgus deformities without pain, though with a 
moderate pressure sensation.  The VA examination in May 2004 
revealed the appellant's complaints of intermittent moderate 
to severe bilateral bunion pain associated with occasional 
electricity.  Nonetheless, the examiner continued the 
diagnosis of mild hallux valgus deformities.  These findings 
of mild hallux valgus are either less than the moderate 
impairment required for the currently assigned 10 percent 
evaluation, or at most approximate that criteria.  The 
examiners, from November 1995 to May 2004, uniformity 
described the disability as mild, which precluded an 
evaluation in excess of 10 percent using the criteria of 
Diagnostic Code 5284.  

Other alternative diagnostic criteria may also be employed if 
use of that criteria would be more favorable to the 
appellant, meaning it would support assignment of a higher 
evaluation.  Under Diagnostic Codes 5278 (clawfoot) and 5283 
(malunion or nonunion of tarsal or metatarsal bones), 
evaluation in excess of 10 percent may be assigned.  
38 C.F.R. § 4.71a (2004).  However, the examination results 
reported above specifically reported no findings of clawfoot 
or malunion or nonunion of tarsal or metatarsal bones.  
Therefore, consideration of these criteria is inappropriate.  
There are indications of bilateral flat foot, which is 
ratable using the criteria of Diagnostic Code 5276.  However, 
the disability for which service connection has been 
established is bilateral hallux valgus, not flat foot 
deformity.  Even if the flat foot deformity were properly 
before the Board for evaluation, the evidence described above 
does not reveal more than mild symptoms relieved by shoe arch 
or support corresponding to the currently assigned 10 percent 
evaluation.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bilateral hallux valgus.  



ORDER

An evaluation in excess of 60 percent for degenerative joint 
and disc disease of the lumbar spine is denied.  

An evaluation in excess of 20 percent for right shoulder 
bursitis and capsulitis is denied.  

An evaluation in excess of 20 percent for left shoulder 
bursitis and capsulitis is denied.  

An evaluation in excess of 20 percent for right knee 
arthritis is denied.  

A 10 percent evaluation for limitation of motion of the right 
knee resulting from arthritis is granted.  

An evaluation in excess of 20 percent for left knee arthritis 
is denied.  

A 10 percent evaluation for limitation of motion of the left 
knee resulting from arthritis is granted.  

An evaluation in excess of 10 percent for hallux valgus of 
the right foot is denied.  

An evaluation in excess of 10 percent for hallux valgus of 
the left foot is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



